Rosenberry, C. J.
Upon motion for rehearing our attention is called to the fact that in the appeal of Turneaure to the Tax Commission objection was made on the ground that the Tax Commission should not take jurisdiction for the reason “that no proper appeal was ever taken from the decision of the income tax board of review under the statutes.” On the part of the Tax Commission it is argued that the construction placed on sec. 71.15, Stats., is too narrow and restricted and erroneous. We find nothing in the statutes described as the income tax board of review. This was no doubt intended to refer to and should be construed as referring to the county board of review, provision for which is made by sec. 71.13, and we so construe it. .
The error in the decision filed February 9, 1932, arose out of the fact that the records were returned and the cases were tried as identical in their facts. It now appears that *442in addition to the objection made in Johnson v. Tax Commission, in this case objection was also made upon the ground of lack of jurisdiction. In response to the contention of the claimant, it is now urged on behalf of the Tax Commission that the appeal itself constituted a waiver o'f the claim of loss of jurisdiction by the claimant. In the view that we now take of this matter we shall not find it necessary to determine whether or not the claimant, by taking his appeal instead of resorting to certiorari, waived his right to claim loss of jurisdiction on the part of the Tax Commission.
Upon a reconsideration of the matter we reach the conclusion that what is described as an appeal in sec. 71.15 is not strictly an appeal, but is a provision whereby, upon application of either party, the secretary of the county board of review is required to certify the record to the Tax Commission and upon such certification the Tax Commission is authorized and required to review the assessment upon the record transmitted to it. No provision is made for the taking of further evidence before the Tax Commission nor is the Tax Commission required to receive briefs or hear oral arguments upon the review by it of the record made before the county board of review. By the provisions of sec. 71.15, set out in the margin,1 the Tax Commission functions as a *443part of the taxing authority, and the assessment is not in fact complete if at the instance of one party or the other the record made before the county board of review is removed to the Tax Commission. The Tax Commission does not search the record for errors. It considers the record and upon its own judgment determines the amount of the assessment. This is indicated by the fact that when the Tax Commission has made its findings, the county clerk is required to notify the person liable for the taxes, and the assessor of incomes, not the county board of review, is required to enter the corrected assessment on the assessment roll and certify the proper tax in the same manner as other income taxes are certified. Its determination becomes the final determination unless it is set aside in the manner provided by law. We are satisfied that the transfer of the record from the county board of review to the Tax Commission is not an appeal although it is so denominated in the statute and we so treated it in our consideration of the original case. The fact that it was improperly named an appeal must yield to the nature of the proceeding. The Tax Commission does not function as a reviewing body in the sense that a court reviews the determination of an inferior tribunal. It is under the statute in certain cases th'e final administrative authority for the determination of the amount of the assessment, and for that reason an appeal to the court lies from the determination of that body in cases where the record has been removed to it under the provisions of sec. 71.15.
Much confusion has arisen in this case because of the fact that the record of the claims filed by the plaintiff in this action and by Mrs. Johnson in the companion case were not kept separate. It was that fact which led to the error in regard to the objections made. In the file in the Turneaure case nothing appears prior to the appeal from the findings, decision, and order of the Tax Commission dated August 4, *4441930. The remainder of the record, such as it is, is to be found in the Johnson-file, but in the Johnson file there appears the notice of appeal in the matter of the refund to F.' E. Turneaure. It is identical with the notice set out in the original case except that the name “F. E. Turneaure” is substituted for Mrs. Phoebe Johnson. Pursuant to this notice in the matter of the Turneaure claim, the record was in fact certified to the Tax Commission for review by it. Having arrived at the conclusion that this step in the assessment process is not an appeal in the sense in which that term is used in relation to court proceedings and courts, it is considered that the notice in the Turneaure case, although unsigned, is a sufficient warrant or authorization to require the county clerk to certify the record to the Tax Commission for review under the provisions of sec. 71.15. No question of jurisdiction is involved in the sense in which the term is ordinarily used with respect to the authority of a court, and so much of the former decision as held that the removal to the Tax Commission under sec. 71.15 is an appeal and that service of notice was necessary, is withdrawn. This results in no change in the mandate.
In the original opinion the statement is made that the claimant appeared before the Tax Commission. This was based upon a statement in the opinion of the Tax Commission. We are informed by counsel that this refers to the hearing before the county board of review. The correction is made in the interest of accuracy. Claimant did file a brief but no hearing was had.
By the Cotirt. — Motion for rehearing denied, without costs.

 71.15 Appeals to tax commission by persons other than corporations. (1) Any person, including the assessor of incomes, dissatisfied with any determination of the county board of review may appeal within twenty days after the date of such determination to the tax commission, to whom a copy of the record of the board shall be certified, together with all evidence or a copy thereof, relating to such assessment. A copy of the notice of appeal shall be served upon the tax commission.
(2) The tax commission shall review such assessments from the record thus submitted, and shall make necessary corrections and certify its conclusion to the county clerk, who shall duly notify the person liable for the taxes, and the assessor of incomes shall enter the corrected assessment on the assessment roll and certify the proper tax in the same manner as other income taxes are certified.